
	

113 HR 5208 IH: To make technical corrections to the National Parks and Recreation Act of 1978, and for other purposes.
U.S. House of Representatives
2014-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5208
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2014
			Mr. Forbes introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To make technical corrections to the National Parks and Recreation Act of 1978, and for other
			 purposes.
	
	
		1.Petersburg National Battlefield land acquisitionSection 313(a) of the National Parks and Recreation Act of 1978 (16 U.S.C. 461 note) is amended by
			 striking May 1978. and inserting May 1978, and in addition such lands located as the Secretary deems appropriate, not to exceed four
			 acres..
		
